FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 IN RE: STEPHEN LAW,                       No. 09-60046
                             Debtor,
                                             BAP No.
                                          09-1077-PaMkH
 STEPHEN LAW,
                           Appellant,
                                              ORDER
                  v.

 ALFRED H. SIEGEL, Chapter 7
 Trustee,
                         Appellee.


    On Remand from the United States Supreme Court

                   Filed April 23, 2014

       Before: Harry Pregerson, Sidney R. Thomas,
           and Richard A. Paez, Circuit Judges.



                         ORDER

   Pursuant to the opinion of the Supreme Court in Law v.
Siegel, 134 S. Ct. 1188 (2014), we vacate our disposition at
435 F. App’x 697 (9th Cir. 2011), reverse the Bankruptcy
Appellate Panel’s and bankruptcy court’s decisions, and
2                      IN RE: LAW

remand to the Bankruptcy Appellate Panel with instructions
to remand to the bankruptcy court for further proceedings
consistent with the opinion of the Supreme Court.